ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The instant claims have been found allowable over the closest prior art of record. All objections and rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Applicant has provided data that is commensurate in scope with instant claim 1 (see Specification as originally filed, Pgs 21-25, Table 1; also Declarations under 37 CFR 1.132 filed on 4/6/2021 and 7/12/2021). The data provided shows that the subject matter of claim 1 has superior and unexpected results of easy tearability while simultaneously exhibiting sufficient balance of wettability, gas barrier property, and pinhole resistance when compared to examples that fall outside the scope of claim 1. None of the prior art of record individually teach the invention as claimed and thus only a combination of references would teach the claimed invention. However, the data provided overcomes any obvious combination of the prior art of record. 
Migliorini does not teach a tearable, biaxially oriented film comprising an adhesive layer; does not teach the polyamide (a) includes diamine units including at least 90 mol% of constituent units derived from xylylene diamine and dicarboxylic acid units including at least 90 mol% of constituent units derived from adipic acid; does not teach the content of the polyamide (a) in the barrier layer is 30 to 70% by mass; does not teach the content of the amorphous polyamide (b) in the barrier layer is 30 to 70% by mass; and does not teach the polyamide (a) is isophthalic acid-copolymerized polymethaxylylene adipamide.
Kayoko does not teach that the amorphous polyamide (b) is nylon 616T and does not teach that the polyamide (a) is isophthalic acid-copolymerized polymethaxylylene adipamide. 
Enzinger does not teach that the amorphous polyamide (b) is nylon 616T; does not teach that the polyamide (a) comprises xylylene or adipic acid; and does not teach that the polyamide (a) is isophthalic acid-copolymerized polymethaxylylene adipamide.
Enokida does not teach the barrier layer as required by claim 1.
The prior art of record does not render obvious the claimed invention. In view of the foregoing, the instant claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782